      Case: 3:21-cv-00190-wmc Document #: 3 Filed: 04/01/21 Page 1 of 2

                                                                                       FILED
                              UNITED STATES JUDICIAL PANEL                            04/01/2021
                                           on                                   U.S. DISTRICT COURT
                               MULTIDISTRICT LITIGATION                      SOUTHERN DISTRICT OF INDIANA
                                                                                 Roger A.G. Sharpe, Clerk


IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −134)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 376 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


           Apr 01, 2021
                                                       John W. Nichols
                                                       Clerk of the Panel
    Case: 3:21-cv-00190-wmc Document #: 3 Filed: 04/01/21 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                            MDL No. 2570



                  SCHEDULE CTO−134 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.      CASE CAPTION


FLORIDA MIDDLE

  FLM       8       21−00670                                        1:21-cv-6390-RLY-TAB
                                  Leitao−Grant v. Cook Incorporated et al

NEW YORK NORTHERN

  NYN       3       21−00304      Parker v. Cook Incorporated et al   1:21-cv-6391-RLY-TAB

WISCONSIN WESTERN

  WIW       3       21−00190      Kampa, Laurie v. Cook Incorporated 1:21-cv-6392-RLY-TAB
                                                                     et al
